In the above-entitled matter the defendant did not file a petition for certification within the time provided by the rules of practice (§745). The defendant did file a motion for an extension of time to file a petition for certification but that motion was denied. Therefore, as no petition for certification is properly pending before this court, the state’s “Motion to Dismiss, Expunge and Strike Defendant-Appellant’s Petition for Certification” from the Appellate Session of the Superior Court is dismissed.